DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Specification Objections
Page 2, lines 19-20 recite “equipped with a drive motor and a swivel motor has s form of a coupled vertical fixed fork furnished with at least one swivel wheel…”.  Specifically, the phrase “has s form” appears to be have a typo.  Most likely, Applicant meant to say “equipped with a drive motor and a swivel motor has [[s]] a form of a coupled vertical fixed fork furnished with at least one swivel wheel…”.

Drawings
The drawings are objected to because on the left side of Fig. 2 there is shown a line pointing toward a portion of the apparatus.  However, there is no accompanying line item # next to the line.  Examiner suggests adding “1” next to the line to correctly identify the portion as casing 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Objections
Claims 1-6, have multiple antecedent basis issues.  For example claim 1, line 2 “the casing” should be replaced with “a casing”.  Please review all claims for proper antecedent basis.  As a courtesy, Examiner has provided suggested claims amendments for claims 1-6, to correct grammar, clarity and antecedent basis issues.  While the Examiner has provided amendments to correct claim objections, Applicant is reminded that these amendments DO NOT MAKE ANY OF THE CLAIMS ALLOWABLE.  

Claim 1. A mobile wheelchair/chair, [[especially for the disabled,]] having a body support system mounted on [[the]] a casing, the body support system further comprising: a swivel and drive assembly; and casters [[castors characterised]] characterized in that the swivel and drive assembly are equipped with a drive motor (8) and a swivel motor (5) has a [[s]] form of a coupled vertical fixed fork (6) furnished with at least one swivel wheel (7), and a [[is]] mounted on [[the]] a steering and swivel axis of the fixed fork (6), with the swivel motor (5) located in an [[the]] upper part of [[the]] a steering and swivel column of the fixed fork (6).

Claim 2.  The mobile wheelchair/chair according to claim 1, [[characterised]] further comprising wherein the [[in that]] casing (1) is equipped with casters [[castors]] in [[its]] a lower part.

Claim 3.  The mobile wheelchair/chair according to claim 1, [[characterised]] further comprising [[in that]] preferably [[it has]] five casters [[castors]] (2).

Claim 4.  The mobile wheelchair/chair according to claim 1, [[characterised in that]] wherein the drive motor (8) is located in the swivel wheel (7).

Claim 5.  The mobile wheelchair/chair according to claim 1, [[characterised in that]] further comprising a connecting element (11) [[is constituted by]] wherein the connecting element is a coupling. 

Claim 6.  The mobile wheelchair/chair according to claim 1, [[characterised in that it is equipped with]] further comprising a foot rest (15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al. (US 2008/0066974 A1).
Regarding claims 1 & 2, Pearlman et al. discloses a mobile wheelchair/chair, having a body support system comprising: a swivel and drive assembly (Paras. 0099-0100); and casters (casters 58) characterized in that the swivel and drive assembly are equipped with a drive motor (Para. 0100 discloses a hub motor) and a swivel motor (Para. 0099 discloses an electric actuator for steering)  has a form of a coupled vertical fixed fork (fork 44) furnished with at least one swivel wheel (drive wheel 42), and a seat (seat 12) mounted on a steering and swivel axis of the fixed fork.
 Pearlman et al. does not show a body support system mounted on a casing, and wherein the casing is equipped with casters in a lower part. It is well known in the art to utilizing a casing to house wheelchair components and to have casters in a lower part.  Such a casing and caster configuration are taught in Figs. 3A-3B of Pearlman et al.  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have utilized a casing and casters in a lower part as taught by Figs. 3A-3B on the wheelchair of the relied upon embodiment to arrive at the claimed device.  A person of ordinary skill in the art would have been 
	Pearlman et al. in some embodiments, Figs. 11-12 for example, show a manual rack and pinion steering system (RP) located at the upper portion of a steering and swivel column (shaft 46) of the steering fork (fork 44).  In Para. 0099, Pearlman et al. teaches an electric actuator for steering.  However, Pearlman et al. is silent as to the location of the electric actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have swapped out the rack and pinion steering system and replaced it with the electric actuator steering system so that the electric actuator is then located at the upper portion of the steering and swivel column for the purpose of meeting packaging constraints and simplifying the design, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 
	Regarding claim 3, Pearlman et al. discloses the mobile wheelchair/chair according to claim 1.  Pearlman et al. further discloses casters (the figures show 4 caster wheels 58).  Pearlman et al. does not disclose the preferred amount of casters (five casters).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to added a 5th caster wheel to the wheelchair for the purpose of improving the stability of the wheelchair, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Pearlman et al. discloses the mobile wheelchair/chair according to claim 1.  Pearlman et al. further discloses wherein the drive motor is located in the swivel wheel (Para. 0079).

Regarding claim 5, Pearlman et al. discloses the mobile wheelchair/chair according to claim 1.  Pearlman et al. further discloses comprising a connecting element wherein the connecting element is a coupling (bar 66 connects/couples seat 12 to footrest 70). 

Regarding claim 6, Pearlman et al. discloses the mobile wheelchair/chair according to claim 1.  Pearlman et al. further discloses a foot rest (foot platform 70).

Pro Se Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

The examiner has attached a 7 page document entitled: “Sample Format for Revised Amendment Practice”. This document provides a sample of format for responding to an office action

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.  
US 5,183,133 A to Roy et al. shows a wheelchair 10 with a casing 62 including casters 64 at a lower portion a footrest 65 and hub motor within drive wheel 27; Fig. 2.
US 2006/0087097 A1 to Kramer et al. shows a wheelchair 100 with a casing 158 including casters 100 at a lower portion and a footrest 156; Figs. 1-2.  

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HILARY L JOHNS/Examiner, Art Unit 3618